*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

 

EXHIBIT 10.31

UNITY TECHNOLOGIES SOFTWARE LICENSE AGREEMENT

 

This Software License Agreement (this “Agreement”) is entered into and made
effective as of October 29, 2012 (the “Effective Date”), by and between Unity
Technologies ApS, a Danish corporation with its principal place of business at
Vendersgade 28, DK-1363, Copenhagen, Denmark (“UTECH”), and Glu Mobile Inc., a
Delaware corporation with its principal place of business at 45 Fremont Street,
Suite 2800, San Francisco, CA 94105 (“CUSTOMER”).

1.Definitions.

1.1“Affiliate” means an entity which controls, is controlled by or is under
common control with a party hereto, where “control” means the power to control
the composition of the board of directors of the relevant party (whether by
contract, corporate law or other means), or the possession of more than half of
the voting equity share capital of the relevant party, or the ability to
consolidate such company’s financial statements with those of such party in
accordance with generally accepted accounting principles.

1.2“CUSTOMER Modifications” means modifications to the Unity Source Code made by
CUSTOMER by exercising its rights under Section 2.1.

1.3 “Prior Agreement” means the Software License Agreement by and between UTECH
and CUSTOMER or its Affiliates entered into and effective as of March 23, 2011.

1.4“Title” means one of CUSTOMER’s or its Affiliates’ products for which
CUSTOMER or its Affiliates wishes to use the Unity Products, including
Customers’ updates to such Title whether made during or after the Term (as
defined below in Section 7.1 of this Agreement).  For the avoidance of doubt,
CUSTOMER’s use of the Unity Products after the Term shall be in accordance with
Section 7.3 hereof. 

1.5“Unity Object Code” means the binary object code based on the source code for
Unity Products.

1.6“Unity Product(s)” means each of (i) UTECH’s 3D development editor and engine
software offerings incorporated into (a) Unity Pro and (b) Unity Pro add-on
products that are identified and described in Exhibit A, and (ii)  Unity Web
Player,  each as identified and defined in Exhibit A and all Updates thereto.

1.7“Unity Source Code” means the source code for ***.

1.8“Unity Source Code for PC/MAC” means the source code for Unity Pro for
PC/MAC ***.  

1.9“Updates” means interim Unity Source Code and Unity Object Code, as
applicable, software releases and error correction releases of the Unity
Product, or parts thereof, which fix or correct known problems, but which do not
provide the substantial feature enhancements which would be included in an
upgrade or new version of the Unity Product (e.g., going from v. 4.0 to 4.1 or
adding a software patch or bug fix that does not change the version number).

1.10“Upgrade”  means an upgrade to the Unity Products ***.   

1.11“UTECH Marks” means the name “UNITY,” as well as all other trademarks,
service marks, logos or trade names used by UTECH to identify itself and/or its
products and services during the Term (as defined below in Section 7.1 of this
Agreement).  

2.License Grant.

2.1Unity Source Code Licenses.  Subject to payment of the applicable license
fees set forth in Exhibit C and subject to the terms and conditions of this
Agreement, for the duration of the Term (as defined below in Section 7.1 of this
Agreement),  UTECH grants to CUSTOMER a limited, worldwide, non-exclusive,
non-transferable, non-sublicensable (except as permitted herein) license to (a)
 use, reproduce and modify the Unity Source Code to create CUSTOMER



1

CONFIDENTIAL 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

 

Modifications (also known as “derivative works” under U.S. copyright law), (b)
to use and reproduce CUSTOMER Modifications, and (c) use and reproduce the Unity
Source Code, each such license for the sole purposes of the creation,
publication and distribution of CUSTOMER’s or its Affiliates’ Titles for the
applicable platforms and environments specifically identified on Exhibit B and
for no other purpose or products.    For the avoidance of doubt ***.

2.2Object Code License.  Subject to payment of the applicable license fees set
forth in Exhibit C and subject to the terms and conditions of this Agreement,
UTECH grants CUSTOMER and its Affiliates a limited, worldwide, non-exclusive,
non-transferable, non-sublicensable (except as permitted herein), perpetual
license to use and reproduce (a) the Unity Object Code, whether provided by
UTECH (i.e., the Unity Products) or as the result of CUSTOMER’s compiling
efforts during the Term  (i.e., object code of the Unity Source Code), to the
licensed Unity Products, and (b) CUSTOMER Modifications,  in object code only,
as compiled by CUSTOMER or its Affiliates, for the sole purposes of the
creation, publication and distribution of CUSTOMER’s Titles for the applicable
platforms and environments specifically identified on Exhibit B and for no other
purpose or products.  CUSTOMER may distribute the runtime portion of the Unity
Products (less the Unity Web Player) solely as embedded or incorporated into the
Titles and solely to third parties to whom CUSTOMER or its Affiliates licenses
or sells the Titles pursuant to an agreement that is equally protective of UTECH
and its licensors as this Agreement.  For the avoidance of doubt, iOS Pro,
Android Pro, and Team License (as such term is defined in Exhibit A) add-on
licenses must be purchased for each individual that requires access to such
tools, in addition to the Unity Pro license.    

 

2.3Unity Pro Seat License Required For Each Developer.  Use of the Unity
Products is limited to the number of applicable seat licenses purchased for each
individual using the Unity Products.   For clarity, and unless otherwise agreed
in writing, a single license (or seat) means the right for a designated
individual user to use the applicable Unity Product on one computer; provided
that such Unity Product may be installed on a second computer for sole use by
the same individual user associated with that license (or seat).  CUSTOMER and
its Affiliates may not use the free version of the Unity Products as a
substitute for purchasing Pro licenses for such Unity Products; provided,
however, that CUSTOMER shall be provided 30-day trial versions of the relevant
Unity Products upon reasonable request.

 

2.4Copy Protection.  CUSTOMER agrees that the copy protection and license key
code components of the Unity Editor product may not be modified, changed or
circumvented in any way. CUSTOMER may not under any circumstances distribute the
Unity Source Code, CUSTOMER Modifications or the Unity Object Code as a
standalone program either alone, with its Titles or otherwise to any third
parties, except as otherwise permitted by Section 2.6 of this Agreement.  

 

2.5Restrictions; CUSTOMER Requirements.    CUSTOMER acknowledges that the Unity
Products contain trade secrets of UTECH, its Affiliates, and its licensors, and,
in order to protect such trade secrets and other interests that UTECH, its
Affiliates and its licensors may have in the Unity Products, except to the
extent expressly authorized above in Section 2.1 above, CUSTOMER agrees not to
modify, reverse engineer, decompile or disassemble the Unity Products or permit
a third party to do any of the foregoing.  Except as expressly provided in
Section 2.6 below, CUSTOMER shall not distribute sell, sublicense or otherwise
transfer the Unity Products.  CUSTOMER will comply with (i) all laws and
regulations applicable to CUSTOMER’s use of Unity Products and,  (ii) in all
material respects, with all laws and regulations applicable to CUSTOMER’s
creation and/or commercialization of each Title. 

 

2.6Third Party Contractors.   The parties recognize that CUSTOMER and its
Affiliates may, from time to time during the Term (as defined below in Section
7.1), utilize third-party developers for the testing, development, and operation
(with respect to online services) of certain Titles (collectively,
“Subcontracted Services”).  The rights granted to CUSTOMER and its Affiliates in
Sections 2.1-2.2 above include the right to sublicense such rights and licenses
to the applicable Unity Products to its appointed third-party developers and to
transfer the Title development, testing and/or operation to such appointed
third-party developers for the sole purpose of having such third-party
developers provide the Subcontracted Services to CUSTOMER and its
Affiliates.  CUSTOMER is responsible for ensuring that such third-party
developers enter into an agreement that will obligate them to comply with the
terms and conditions of this Agreement.  Such agreement between CUSTOMER or one
of its Affiliates and each third-party developer will provide in particular that
the licenses, materials and rights applicable to the Unity Products granted
therein will be used solely by the third-party developers for the Subcontracted
Services and that all embodiments of the Unity Product will be returned to
CUSTOMER or one of its Affiliates upon completion or other termination of such
Subcontracted Services.  Further, it is agreed and understood that any third
party developers who have not already purchased Unity Products for use in
development for CUSTOMER’s Titles must have licenses to Unity Products in order
to provide Subcontracted Services, and therefore shall be required to either (i)
purchase licenses to Unity Products, or (ii) have licenses to Unity Products
provided to them by CUSTOMER via CUSTOMER’s sublicensing rights set forth in
this Section 2.6 (and CUSTOMER shall acquire or transfer 



2

CONFIDENTIAL 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

 

such licenses to them).   CUSTOMER shall be responsible for its subcontractors’
compliance with all the terms and conditions of this Agreement or any breach
thereof.

2.7CUSTOMER Modifications.   CUSTOMER agrees to deliver to UTECH all CUSTOMER
Modifications it creates.    ***

 

2.8.  UTECH Ownership; CUSTOMER OWNERSHIP.  *** UTECH and its Affiliates own all
right, title and interest in and to the Unity Products and associated
documentation or confidential information and reserves all rights and licenses
in and to the Unity Products not expressly granted to CUSTOMER or its Affiliates
under this Agreement.  CUSTOMER’s rights in the Unity Products are limited to
those expressly granted in this Agreement.  CUSTOMER and/or its Affiliates own
all right, title and interest in and to the Titles *** associated documentation
or confidential information and reserves all rights and licenses in and to the
Titles *** not expressly granted to UTECH or its Affiliates under this
Agreement.    

2.9 Copyright Notice.  CUSTOMER shall not remove, alter or otherwise modify any
copyright, trademark or other notices of proprietary interest contained in the
Unity Products, Unity Source Code and documentation. CUSTOMER shall provide the
following attribution credit clearly visible on a page easily accessible by
Title end users, such as the “About” page, within all CUSTOMER Titles that
utilize the Unity Products:  “This program was created using Unity ***. 
Portions of this program © 2005-2012 Unity Technologies.”  or “This program was
created using Unity ***.  Portions of this program © 2005-2012 Unity
Technologies.” as may be applicable.

2.10Bankruptcy.  The parties hereby acknowledge and agree that, in the event of
the bankruptcy of UTECH, the licenses granted to CUSTOMER and its Affiliates in
this Agreement constitute a “license of intellectual property” and shall be
subject to Section 365(n) of the United States Bankruptcy Code, and that
CUSTOMER and its Affiliates shall be entitled to all rights and benefits of such
Section 365(n) in accordance with its terms and conditions.  For the avoidance
of doubt, CUSTOMER and its Affiliates have no obligation to use the Unity
Products.

 

3.Support and Updates.

3.1 Enterprise Support.   Subject to payment of the applicable license fees set
forth in Exhibit C and subject to the terms and conditions of this
Agreement, UTECH shall provide CUSTOMER and its Affiliates with enterprise level
support during the Initial Term (as defined in Section 7.1 of the Agreement) in
accordance with the terms set forth in Exhibit D.

3.2Updates.   In the event that UTECH makes Updates to the Unity Products
(including, but not limited to, the Unity Object Code) generally available
during the Term (as defined below in Section 7.1),  UTECH will make such Updates
available to CUSTOMER and its Affiliates at no additional charge and will
deliver such Updates to CUSTOMER and its Affiliates at least as often as UTECH
commercially releases such Updates.    For the avoidance of doubt, CUSTOMER’s
and its Affiliates’ right to receive Updates hereunder does not include any
custom additions to the Unity Product   developed by UTECH, unless such
additions are made commercially available to all UTECH customers as an
Update.  Other than as set forth in Section 3.3 below, new versions or upgrades
are not included with any licenses.

3.3Upgrades.  During the Term (as defined below in Section 7.1) of this
Agreement, UTECH will make commercially reasonable efforts to deliver to
CUSTOMER Upgrades for all of the Unity Products previously licensed pursuant to
the Prior Agreement, including, if applicable, Unity Source Code, within fifteen
(15) days of such Upgrades becoming generally and commercially available to
UTECH’s licensees.  Upon delivery of such Upgrades for the previously licensed
Unity Products, the Prior Agreement shall be superseded by this Agreement with
respect to the Unity Products and Unity Source Code licensed therein, and shall
have no further force or effect; such Upgrades and Unity Products shall be
governed by the provisions of this Agreement.  To the extent Unity Products
delivered to CUSTOMER during the Term are not the ***, UTECH will make
commercially reasonable efforts to deliver the Upgrades within fifteen (15) days
of such Upgrades becoming generally and commercially available to UTECH’s
licensees.  

3.4Connectivity.  The Unity Products may make Internet connections to remote
servers to (i) check for Updates; (ii) provide anonymous usage statistics used
by UTECH to improve the Unity Products; and (iii) validate license keys and
confirm compliance with the terms of this Agreement.





3

CONFIDENTIAL 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

 

3.5Unity Source Code for PC/MAC.   CUSTOMER acknowledges and agrees that, while
CUSTOMER *** CUSTOMER has *** Notwithstanding the foregoing,  *** in accordance
with the terms in the Enterprise Support Agreement set forth in Exhibit D *** in
accordance with the terms of Exhibit D, CUSTOMER may ***.      

 

4.Confidentiality.

4.1Confidential Information.  For purposes of this Agreement “Confidential
Information” means: (a) the Unity Products and the intellectual property
embodied therein;  (b) the intellectual property embodied in the software of any
Title or any other proprietary CUSTOMER source code or source code of a CUSTOMER
Affiliate disclosed to UTECH;  (c) any non-public data or information disclosed
by one party or its Affiliates (the “Discloser”) to the other party or its
Affiliates (the “Recipient”) that is marked “confidential” or “proprietary” at
the time of disclosure or which the Recipient should reasonably know to be
confidential given the nature of the data or information and the circumstance of
disclosure; and (d) the specific terms and conditions of this Agreement.

 

4.2Exceptions.  The obligations set forth in Section 4.3 will not apply to any
information that: (a) is or becomes generally known to the public through no
fault of or breach of this Agreement by the Recipient; (b) is rightfully known
by the Recipient at the time of disclosure without an obligation of
confidentiality; (c) is independently developed by the Recipient without use of
the Discloser’s Confidential Information; or (d) is rightfully obtained by the
Recipient from a third party without restriction on use or disclosure.  In
addition, either party may disclose a copy of this Agreement or the specific
terms and conditions set forth herein in the event such information is required
to be disclosed by a competent legal or governmental authority or the rules of
the Securities and Exchange Commission or The NASDAQ Stock Market, provided that
(i) the party subject to such disclosure requirement (A) gives the other party
prompt written notice of such requirement prior to the disclosure, (B) provides
the party that is not subject to the disclosure requirement with a reasonable
opportunity to review and provide input on any materials that are submitted to
such competent legal or governmental authority, the Securities and Exchange
Commission or The NASDAQ Stock Market, and (C) uses its commercially reasonable
efforts to obtain an order protecting the Agreement or the redacted portions
thereof from public disclosure to the greatest degree reasonably possible under
the circumstances or, if permitted by the rules of the competent legal or
governmental authority, the Securities and Exchange Commission or The NASDAQ
Stock Market, gives the Discloser a reasonable opportunity to seek a protective
order or equivalent, and (ii) all information related to pricing is redacted
from the Agreement prior to disclosure, provided that the party not subject to
the disclosure requirement understands that the party that is subject to the
disclosure requirement cannot guarantee whether such competent legal or
governmental authority, the Securities and Exchange Commission or The NASDAQ
Stock Market will ultimately permit such pricing information to be redacted. 

4.3Obligations.  Except as expressly permitted by this Agreement, during the
Term (as defined below in Section 7.1) of this Agreement, the Recipient will: 

(a)not disclose the Discloser’s Confidential Information except (i) to the
employees or contractors of the Recipient to the extent that they need to know
that Confidential Information for the purpose of performing the Recipient’s
obligations under this Agreement, and who are bound by confidentiality terms
with respect to that Confidential Information, which terms are no less
restrictive than those contained in this Section 4.3; or (ii) as required to be
disclosed by law, to the extent required to comply with that legal obligation,
provided that the Recipient will promptly notify the Discloser of such
obligation;

(b)use the Discloser’s Confidential Information only for the purpose of
performing Recipient’s obligations and/or exercising Recipient’s rights under
this Agreement; and

 

(c)use commercially reasonable care in handling and securing the Discloser’s
Confidential Information, and employ reasonable data security measures that the
Recipient ordinarily uses with respect to protecting its own confidential
information of similar nature and importance from disclosure.

4.4Return of Confidential Information.  Except as otherwise expressly provided
in this Agreement, the Recipient will return to the Discloser, and destroy or
erase all of the Discloser’s Confidential Information in tangible form, upon the
expiration or termination of this Agreement, and the Recipient will promptly
certify in writing to the Discloser that it has so erased or destroyed such
Confidential Information.





4

CONFIDENTIAL 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

 

 

5.Fees.

5.1Fees.   In consideration for the licenses granted and for the provision of
Updates and Upgrades by UTECH to CUSTOMER and its Affiliates hereunder, CUSTOMER
agrees to pay the License Fees set forth and further defined in Exhibit C .
  CUSTOMER may order additional licenses by executing and delivering to UTECH a
quote or other mutually agreed order form to UTECH.    This Agreement shall
govern the payment of all such orders, and nothing contained in CUSTOMER’s
quote, order or other communication shall in any way modify this Agreement;
provided, however, that all licenses granted by virtue of a CUSTOMER order
placed by CUSTOMER and accepted by UTECH during the Term (as defined below in
Section 7.1) of this Agreement shall be subject to all provisions of this
Agreement.  UTECH shall invoice CUSTOMER for such License Fees and for the fees
applicable to additional licenses granted to CUSTOMER during the Term (as
defined below in Section 7.1) and CUSTOMER shall pay all invoices no later than
thirty (30) days from receipt of an invoice.

5.2Verification.    UTECH may, upon reasonable suspicion that CUSTOMER has
violated either (a) one or more of the use restrictions of the licenses granted
under Sections 2.1, 2.2, or (2.6 in the case of Subcontracted Services) or (b)
the provisions of Sections 2.3, 2.4 or 2.5 (or 2.6 in the case of Subcontracted
Services) of this Agreement and with fifteen (15) business days’ prior written
notice, access CUSTOMER’s facilities and computer systems for the sole purpose
of reviewing and verifying CUSTOMER’s compliance with the relevant material
terms of this Agreement.   Such verification processes shall, to the extent
reasonably possible, occur during times other than CUSTOMER’s business hours and
be minimally intrusive to CUSTOMER so as to allow CUSTOMER’s business operations
to continue uninterrupted during the verification process. In the event CUSTOMER
has not paid for all Unity Products then in use by CUSTOMER or additional
licenses for platforms on which Titles have been deployed are required for
CUSTOMER’s compliance with the relevant material terms of this Agreement,
CUSTOMER shall pay UTECH’s resulting invoice in accordance with the provisions
of Section 5.1 above. 

5.3Tax.  CUSTOMER will pay all amounts due under this Agreement in U.S.
currency.  All fees payable under this Agreement are net amounts and are payable
in full, without deduction for taxes or duties of any kind.  CUSTOMER will be
responsible for, and will promptly pay, all taxes and duties of any kind
(including but not limited to sales, use and withholding taxes) associated with
this Agreement or CUSTOMER’s receipt or use of the Unity Products, except for
taxes based on UTECH’s net income.  In the event that UTECH is required to
collect any tax for which CUSTOMER is responsible, CUSTOMER will pay such tax
directly to UTECH.  If CUSTOMER pays any withholding taxes that are required to
be paid under applicable law, CUSTOMER will furnish UTECH with written
documentation of all such tax payments, including receipts.

5.4 Unity Accounts Receivable. All CUSTOMER payments will be sent to UTECH’s
accounts receivable at the following addresses:

 

Check Payments

Unity Technologies ApS

345 Broadway Street, Suite 200

San Francisco, CA 94133

Attn: Accounts Receivable

 

Wire Payments

***
ABA number (routing number): ***
SWIFT: ***
Account number: ***

Account: Unity Technologies ApS

 

6.Marketing and Branding.

 

6.1Publicity.   Neither party shall, without the prior written consent of the
other party, issue any press release or other publicity relating to this
Agreement, the other party or the relationship between the parties.
Notwithstanding the foregoing, during the Term, UTECH may use CUSTOMER’s name in
its customer lists and web site, and may list and display



5

CONFIDENTIAL 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

 

CUSTOMER’s names of Titles, along with screenshots and marketing materials
provided by CUSTOMER to UTECH on UTECH’s web site upon public release of each
Title.  CUSTOMER shall use commercially reasonable efforts to provide
screenshots and marketing materials reasonably requested by UTECH within fifteen
(15) days of such request.

 

6.2Branding.   ***    Any use of a UTECH Mark by CUSTOMER must correctly
attribute ownership of such mark to UTECH and must be in accordance with
applicable law and UTECH’s then-current trademark usage guidelines, if
applicable.  CUSTOMER hereby grants to UTECH and its Affiliates a non-exclusive,
non-transferable license, during the Term (as defined below in Section 7.1), to
use the CUSTOMER’s marks solely in connection with Section 6.1 above and any
additional branding initiatives that the parties may mutually agree upon in
writing.  Any use of a CUSTOMER’s mark by UTECH must correctly attribute
ownership of such mark to CUSTOMER and must be in accordance with applicable law
and CUSTOMER’s then-current trademark usage guidelines, if applicable, or as
otherwise approved in advance by CUSTOMER in writing.  CUSTOMER acknowledges and
agrees that UTECH owns the UTECH Marks and that any and all goodwill and other
proprietary rights that are created by or that result from CUSTOMER’s use of a
UTECH Mark hereunder inure solely to the benefit of UTECH, and likewise, UTECH
acknowledges and agrees that CUSTOMER owns CUSTOMER’s marks and that any
goodwill and other proprietary rights that are created by or result from UTECH’s
use of the CUSTOMER marks inures solely to the benefit of CUSTOMER.  
 Therefore, neither party will at any time contest or aid in contesting the
validity or ownership of any mark belonging to the other party or take any
action in derogation of the owning party’s rights therein, including, but not
limited to, applying to register any trademark, trade name or other designation
that is confusingly similar to any marks belonging to the other party.

7.Term and Termination.

7.1Term.   This Agreement will commence on the Effective Date and will continue
in effect for a period of two (2) years (the “Initial Term”), unless this
Agreement is earlier terminated pursuant to Section 7.2. Upon expiration of the
Term, *** by providing UTECH at least thirty  (30) days prior written notice ***
the “Term.”  CUSTOMER acknowledges and agrees that each *** shall not include
Enterprise Support set forth in Section 3.1 and further detailed in Exhibit D.

7.2Termination.   Either party may terminate this Agreement at any time upon
written notice to the other party if the other party breaches any material term
hereof and fails to cure such breach within thirty (30)  days after receiving
written notice of such breach from the non-breaching party.

7.3Effects of Termination.   Upon expiration of the Term, CUSTOMER and its
Affiliates shall cease all use of the Unity Source Code and will promptly
permanently delete or destroy all copies of the Unity Source Code and so certify
in writing.    CUSTOMER and its Affiliates may continue to use any fully paid up
licenses for the Unity Products in Unity Object Code form after the expiration
of the Term.   Thus such expiration shall have no effect on CUSTOMER’s Titles
whether such Titles were released during the term of the Prior Agreement or
during the Term or on CUSTOMER’s ability to support the same, provided that
CUSTOMER’s support of its Titles does not imply any right to use or access to
the Unity Source Code after the Term.  Notwithstanding the foregoing, in the
case of termination of this Agreement by UTECH for an uncured material breach by
CUSTOMER of Sections 2.1-2.6,  4, or 5.1 of this Agreement (to the extent
CUSTOMER is able to take commercially reasonable steps to cure such
breach), CUSTOMER will immediately cease all use of the Unity Source Code and
all Unity Products in Unity Object Code form, and will promptly return to UTECH,
permanently delete and/or destroy any copies of the Unity Source Code and Unity
Object Code and so certify in writing.  All payable amounts of License Fees are
immediately due and payable upon any termination of this Agreement other than a
termination by CUSTOMER for an uncured breach by UTECH.  

7.4 Survival.   After termination or expiration of this Agreement, the following
Sections will survive:  Section 1, 2,  4,  7, 8,  9, 10 and 11.

8.Representations; Disclaimer of Warranties.

8.1UTECH’s Representations & Warranties.  UTECH makes the following
representations and warranties to CUSTOMER:

(a)The Unity Products will not infringe upon any copyright, trademark, trade
secret or other proprietary right (other than a patent right) of another party;
and to the best of UTECH’s knowledge the Unity Products will not infringe upon
any patent rights of another party. 





6

CONFIDENTIAL 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

 

(b)Use of UTECH’s trademarks, as directed by UTECH, on and in connection with
the marketing and distribution of the Titles, will not infringe any trademark
rights of others.

(c)UTECH has full corporate power to enter into this Agreement, to carry out its
obligations hereunder and to grant the rights herein granted to CUSTOMER and its
Affiliates. 

8.2CUSTOMER's Representations & Warranties.  CUSTOMER makes the following
representations and warranties to UTECH:    CUSTOMER has full power to enter
into this Agreement and to carry out its obligations hereunder and to grant the
rights herein granted to UTECH and its Affiliates. 

8.3UTECH Indemnity.  UTECH agrees to indemnify, hold harmless and defend
CUSTOMER and its Affiliates from all third party claims, defense costs
(including reasonable attorneys' fees), settlements, judgments and other
expenses arising out of or on account of the following (i) alleged or actual
infringement or violation of any trademark, copyright, patent, trade secret or
other proprietary right, where such alleged or actual infringement or violation
is caused directly by the Unity Products or UTECH’s Marks, except to the extent
any such claim arises solely from CUSTOMER’s or CUSTOMER’s
Affiliates’ Modifications, whether or not UTECH was knowledgeable about the
alleged or actual infringement, as applicable or (ii) alleged or actual
violation of privacy rights of CUSTOMER’s end users where such violation of
privacy rights was caused directly by the Unity Products.    In the event that
CUSTOMER is enjoined from distributing one or more Titles in any country due to
a claim for which UTECH is obligated to indemnify CUSTOMER pursuant to this
Section 8, at UTECH’s option, UTECH will use its commercially reasonable efforts
to procure a license from any claimants with respect to the Unity Product that
will enable CUSTOMER to continue distributing the affected Titles in that
country. In the event UTECH chooses to not seek or is unable to procure a
license from any claimants with respect to the Unity Product that will enable
CUSTOMER to continue distributing the affected Titles in that country, at
CUSTOMER’s option, UTECH shall use commercially reasonable efforts to assist
CUSTOMER in procuring such licenses.  Notwithstanding the above, UTECH shall
have no liability to CUSTOMER for any claim to the extent that such claim is
based upon any element of a Title other than the licensed Unity Product or
portions thereof incorporated into such Titles or to the extent that it is a
claim for which CUSTOMER has agreed to indemnify UTECH in Section 8.4 below. The
rights granted to CUSTOMER under this Sections 8.3 shall be CUSTOMER’s sole and
exclusive remedy for any alleged infringement of any intellectual property
rights of any third party. 

8.4CUSTOMER Indemnification.  CUSTOMER agrees to indemnify, hold harmless and
defend UTECH and its Affiliates from all third party claims, defense costs
(including reasonable attorneys' fees), judgments, settlements and other
expenses arising out of the following: (i) alleged or actual infringement or
violation of any trademark, copyright, patent, or trade secret which alleged or
actual infringement or violation is caused directly by the Titles (except for
claims arising with respect to the Unity Products or UTECH’s Marks or for claims
which UTECH has agreed to indemnify CUSTOMER in Section 8.3 above); (ii) alleged
or actual violation of privacy rights of CUSTOMER’s end users (except where such
violation of privacy rights was caused directly by the Unity Products); and
(iii) any violation by CUSTOMER (or any of its agents) of any law or regulation
applicable to (a) CUSTOMER’s use of the Unity Products licensed by UTECH under
this Agreement or (b) CUSTOMER’s creation, publication, commercialization, and
distribution of the Titles.

8.5Indemnification Procedures.   If any action shall be brought against one of
the parties hereto in respect to which indemnity may be sought against the other
party (the "Indemnifying Party") pursuant to Sections 8.3 or 8.4 above, the
Indemnifying Party’s obligation to provide such indemnification will be
conditioned on receipt of prompt notice of such claim (including the nature of
the claim and the amount of damages and nature of other relief sought, if
available) being provided to the Indemnifying Party by the party against which
such action is brought (the "Indemnified Party").  The Indemnified Party’s
rights and the Indemnifying Party’s obligations to indemnify, hold harmless and
defend the Indemnified Party are not to be conditioned upon the timing of the
delivery or receipt of such notice unless the Indemnified Party suffers actual
detriment or prejudice as a result of the delay in providing the notice to the
Indemnifying Party.  The Indemnifying Party shall, upon written notice from the
Indemnified Party, conduct all proceedings or negotiations in connection with
the action, assume the defense thereof, including settlement negotiations in
connection with the action, and will be responsible for the costs of such
defense, negotiations and proceedings. The Indemnifying Party will have sole
control of the defense and settlement of any claims for which it provides
indemnification hereunder, provided that the Indemnifying Party will not enter
into any settlement of such claim without the prior approval of the Indemnified
Party, which approval will not be unreasonably withheld.  The Indemnified Party
shall cooperate with the Indemnifying Party in all reasonable respects in
connection with the defense of any such action at the expense of the
Indemnifying Party. The



7

CONFIDENTIAL 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

 

Indemnified Party shall have the right to retain separate counsel and
participate in the defense of the action or claim at its own expense.

8.6Disclaimer.  Except for the express warranties of UTECH in this Section  8,
 UTECH makes no other warranties, relating to the Unity Product, including Unity
Source Code, express or implied.  UTECH disclaims and excludes any and all
implied warranties, including but not limited to implied warranties of
merchantability or fitness for a particular purpose. CUSTOMER will make no
warranty, express or implied, on behalf of UTECH.

9.Limitation of Liability.

*** IN NO EVENT WILL EITHER PARTY OR ITS AFFILIATES BE LIABLE FOR ANY INDIRECT,
PUNITIVE, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT (INCLUDING LOSS OF BUSINESS, REVENUE, PROFITS,
USE, DATA OR OTHER ECONOMIC ADVANTAGE), HOWEVER CAUSED AND REGARDLESS OF THE
THEORY OF LIABILITY, EVEN IF SUCH PARTY HAS BEEN PREVIOUSLY ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.   EXCEPT FOR A MISUSE OF UTECH’S INTELLECTUAL
PROPERTY BY CUSTOMER, INCLUDING BUT NOT LIMITED TO A MISUSE OF UTECH’S
INTELLECTUAL PROPERTIES IN CONNECTION WITH VIOLATIONS OF SECTION 2, OR A BREACH
OF THE CONFIDENTIALITY OBLIGATIONS UNDER SECTION 4 BY A PARTY OR ITS
AFFILIATES, EACH PARTY AND THEIR RESPECTIVE AFFILIATES’ TOTAL LIABILITY TO ONE
ANOTHER UNDER THIS AGREEMENT IS LIMITED TO THE AMOUNT OF THE FEES PAID OR
PAYABLE TO UTECH BY CUSTOMER.

10.General Provisions.

10.1Assignment.  Neither party may assign its rights and obligations under this
Agreement, in whole or in part, without the prior written consent of the other
party, which consent will not be unreasonably withheld;  provided, however, that
this Agreement may be assigned by either party (a) to an entity that acquires
all or substantially all of the assets or stock of the party (an “M&A Event”),
or (b) to an Affiliate of such party.    The parties hereby acknowledge and
agree that it shall be reasonable for UTECH to withhold its consent if
CUSTOMER’s M&A Event is to occur with a company whose primary business is
competitive with UTECH, or if CUSTOMER’s Affiliate is a company whose primary
business is competitive with UTECH.  Any attempt to assign this Agreement,
without such consent, will be null and of no effect.  Subject to the foregoing,
this Agreement will bind and inure to the benefit of each party's successors and
permitted assigns.

10.2Entire Agreement.  Following the termination of the Prior Agreement in
accordance with Section 3.3, this Agreement and its Exhibits constitutes the
entire, final and exclusive understanding and agreement between the parties
pertaining to the subject matter hereof, and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the parties. The provisions of this Agreement may
not be amended or supplemented in any way except by written agreement executed
by both parties hereto.

10.3Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California excluding that body of law
known as conflict of laws.  The parties expressly agree that the United Nations
Convention on Contracts for the International Sale of Goods will not apply.  Any
legal action or proceeding arising under this Agreement will be brought
exclusively in the federal or state courts located in the Northern District of
California and the parties hereby irrevocably consent to the personal
jurisdiction and venue therein.

10.4Attorneys' Fees.  In any suit or proceeding between the parties relating to
this Agreement, the prevailing party will have the right to recover from the
other(s) its costs and reasonable fees and expenses of attorneys, accountants,
and other professionals incurred in connection with the suit or proceeding,
including costs, fees and expenses upon appeal, separately from and in addition
to any other amount included in such judgment.  This provision is intended to be
severable from the other provisions of this Agreement, and shall survive and not
be merged into any such judgment.

10.5Relationship of parties.   The parties have the status of independent
contractors, and nothing in this agreement shall be deemed to place the parties
in the relationship of employer-employee, principal-agent, partners or joint
venturers, nor to confer on either party any express or implied right, power or
authority to enter into any agreement or commitment on behalf of the other
party, nor to impose any obligation upon the other party.





8

CONFIDENTIAL 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

 

10.6Force Majeure.   Neither party shall be deemed in default of the Agreement
to the extent that performance of their obligations or attempts to cure any
breach are delayed or prevented by reason of any act of God, fire, natural
disaster, accident, act of government, shortage of materials or supplies or any
other cause beyond the control of such party ("Force Majeure").

10.7Partial Invalidity. Should any provision of this Agreement be held to be
void, invalid or inoperative, the remaining provisions of this Agreement shall
not be affected and shall continue in effect as though such provisions were
deleted.

10.8Injunctive Relief.  The parties acknowledge and agree that in the event of
any breach of Sections 2.1-2.6, 4,  and 5.2,  the non-breaching party will
suffer irreparable damage for which it will have no adequate remedy at
law.  Accordingly, the non-breaching party will be entitled to seek injunctive
and other equitable remedies to prevent or restrain, temporarily or permanently,
such breach, in addition to any other remedy that such non-breaching may have at
law or in equity.

10.9Nonexclusive Remedy.  Except as expressly set forth in this Agreement, the
exercise by either party of any of its remedies under this Agreement will be
without prejudice to its other remedies under this Agreement or otherwise.

10.10Notices.  Any notice required by this Agreement will be effective and
deemed received three (3) days after posting with the United States Postal
Service when mailed by certified mail, return receipt requested, properly
addressed and with the correct postage, or one (1) day after pick-up by or
drop-off to the courier server when sent by overnight courier, properly
addressed and prepaid.  All communications will be sent to the addresses set
forth above or to such other address as may be specified by either party to the
other in accordance with this Section.  Either party may change its address for
notices under this Agreement by giving written notice to the other party by the
means specified in this Section.    

A copy of any notice sent to UTECH shall also be sent (and notices shall not be
deemed as delivered until such copy is sent) to:

Unity Technologies

345 Broadway Street, Suite 200

San Francisco, CA 94133

Attn: General Counsel

10.11Export Control.  CUSTOMER agrees to comply fully with all relevant export
laws and regulations of the United States (“Export Laws”) to ensure that neither
the Unity Product, nor any direct product thereof are: (a) exported or
re-exported directly or indirectly in violation of Export Laws; or (b) used for
any purposes prohibited by the Export Laws, including but not limited to
nuclear, chemical, or biological weapons proliferation.

11.Signatures.

This Agreement is valid if signed in two copies, each party receiving one copy.
This Agreement may also be signed in multiple counterparts, including via
facsimile transmission, all of which taken together shall constitute one
agreement.

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Effective Date by their duly authorized representatives.

UNITY TECHNOLOGIES APS GLU MOBILE INC. 

 

By: /s/ Henrik NielsenBy:/s/ Niccolo De Masi

Name:Henrik NielsenName:Niccolo De Masi

Title:CFO & COOTitle:CEO





9

CONFIDENTIAL 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

 

Exhibit A

 

Unity Products

 

 

Unity Pro versions ***

The Unity engine and editor that provide an authoring environment with a series
of integrated tools, modules, and components which is designed to allow for the
creation of interactive content, as well as providing for asset management,
project revision and tracking, and team-based production, and all Updates
thereto. 

 

*** and *** add-ons 

Optional Unity Pro add-ons that provide the ability to publish on the ***
platforms, and all Updates thereto.

 

Unity Source Code

Unity Source Code (as defined in the Agreement) for the *** Pro add-ons
described above.  CUSTOMER acknowledges and agrees that, ***

 

Unity Team License 
An add-on component to the Unity Pro editor which provides tools for development
teams to share and develop interactive content while maintaining version
control, synchronized projects assets, and other components on a project by
project basis, and all Updates thereto.

 

Unity Web Player 
UTECH’s client that integrates with browsers or comparable interface for all
available platforms that can play back UTECH files, and all Updates thereto.

 

 

·







10

CONFIDENTIAL 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

 



Exhibit B

 

CUSTOMER TITLES

Titles:

CUSTOMER and its Affiliates may develop ***,  in accordance with the terms and
provisions of this Agreement.

 

Platforms:

*** 

For the avoidance of doubt, CUSTOMER acknowledges and agrees that CUSTOMER and
its Affiliates may use the Unity Source Code and create ***.

___________________________

* If and when Unity Pro for Windows 8 for desktop and tablet becomes
commercially available



11

CONFIDENTIAL 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

 



Exhibit C

 

License Fees and Payment Terms

 

 

License fee for the Term:  USD *** (the “License Fee”)

 

The License Fee entitles CUSTOMER to:

·



Unity Source Code for ***,  including ***, for the duration of the Term 

·



*** new Unity Pro ***seat licenses*+

·



*** Upgrades of Unity Pro from ***

·



*** new Team Licenses ***

·



*** Upgrades of CUSTOMER’s existing Team Licenses ***

·



*** new Unity *** seat licenses+

·



*** Upgrades of CUSTOMER’s existing Unity *** licenses ***

·



*** new Unity *** seat licenses+

·



*** Upgrades of CUSTOMER’s existing Unity *** licenses ***

·



Enterprise Support for the duration of the Initial Term

________________________________

*  Any add-on product licenses must be purchased separately for each
developer/seat that requires access to such add-on product, in addition to the
Unity Pro license.

+  In the event version *** is not commercially available on the Effective Date,
UTECH shall deliver to CUSTOMER version *** of the Unity Product on the
Effective Date, and shall Upgrade such licenses as soon as such Upgrade becomes
commercially available.

 

The License Fee shall be payable in four (4) installments in accordance with
Section 5 of the Agreement as follows:

 

·



$*** due and payable no later than thirty (30) days from the Effective Date of
this Agreement (less a credit for ***);  

·



$*** due and payable six (6) month from the Effective Date of this Agreement;

·



$*** due and payable twelve (12) months from the Effective Date of this
Agreement; and

·



$*** due and payable eighteen (18) months from the Effective Date of this
Agreement.

 

During the Initial Term only, CUSTOMER may order additional seat licenses of
Unity Products,  at a *** discount from UTECH’s then-current published price
list located at https://store.unity3d.com, by placing an order in accordance
with Section 5.1 of the Agreement.  In the event that UTECH releases Windows
Phone 8 add-on versions of the Unity Product during the Initial Term, the ***
discount for seat licenses set forth herein shall apply to the Windows Phone 8
add-on licenses purchased during the Initial Term.  Payment for such additional
orders shall be due and payable no later than thirty (30) days from receipt of
invoice, in accordance with Section 5.1 of the Agreement.

 

In the event CUSTOMER wishes to use Unity Source Code for PC/MAC ***:

 

Additional Source Code Licenses

(Unrestricted)*

List Price

1-2 Titles

3-4 Titles

5-6 Titles 

7+ Titles

***

***

***

***

***

Unity Source Code for PC/MAC ***

***

***

***

***

***

* ***; prices are per Title, per year of source code access; Unity Pro seat
licenses must be purchased separately (as needed); no use of source code after
expiration of the designated source code term

 



12

 

 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

 

Additional Source Code Licenses

(Restricted Use)*

List Price

1-2 Titles

3-4 Titles

5-6 Titles 

7+ Titles



13

 

 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

 

***

***

***

***

***



14

 

 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

 

Unity Source Code for PC/MAC ***

***

***

***

***

***

* *** prices are per Title, per year of source code access; Unity Pro seat
licenses must be purchased separately; no use of source code after designated
source code term

 

 

 

 

 

 

 

 

Unity Source Code for PC/MAC Transferability Per Title

0-6 Months

6-12 Months

13-24 Months

24+ Months

 

Fee

Fee

Fee

No Transferability

 

*** of Title License fee

*** of Title License fee

*** of Title License fee

***

 

 

*** Fees: 

After the Initial Term, should CUSTOMER elect to exercise its option for a
***(as such term is defined in Section 7.1), CUSTOMER shall pay UTECH *** per
each ***, payable in full prior to the commencement of each *** but no later
than thirty (30) days from receipt of UTECH’s invoice in accordance with Section
5.1 of the Agreement.  

 

Subject to the payment of the *** Fee, during each such *** CUSTOMER and its
Affiliates may, ***, and only for versions ***, and (2) ***.

 

CUSTOMER acknowledges and agrees that each *** shall not include any *** as set
forth in Section *** of the Agreement and further detailed ***.  Standard
support, consisting of email at support@unity3d.com and access to the online
support forum and Unity Answers knowledge base on the UTECH website may be
available, but CUSTOMER understands that even such support may be limited in the
event a new version (***)  of the Unity Product has been released. 



 

 





15

 

 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

 



Exhibit D

ENTERPRISE SUPPORT AGREEMENT

Definitions: 

'Software' means the Unity Products licensed by the CUSTOMER and its Affiliates
and for which CUSTOMER has purchased Support.

'Support' means the Enterprise Support Manager Services and Enterprise Support
Services as further defined in Section A “Enterprise Support Terms” of this
Support Agreement below.

'Support Agreement' means this Enterprise Support Agreement.

‘Support Personnel’ means any Unity employee, any agent or other third party
authorized by Unity to provide Support.

'Support Request' means a question, issue or concern posted on the support
website as notified by Unity in the English language.

“Unity” means Unity Technologies ApS or its Affiliates.

A.



Enterprise Support Terms:

Capitalized words used in this Support Agreement but not defined shall retain
the meanings ascribed to them in the Unity Technologies Software License
Agreement, entered into between Unity and Glu Mobile Inc. (“CUSTOMER”) (the
“Agreement”).

In accordance with the terms of this Support Agreement, Unity will provide
CUSTOMER and its Affiliates the following Support services during the Initial
Term (as defined in Section 7.1 of the Agreement):

Enterprise Support Manger Services:  Unity will assign to CUSTOMER a designated
Enterprise Support Manager (“ESM”).  The ESM will be responsible for the
following services:

a)  Coordinating and facilitating Unity Personnel and technical resources as
needed to enable (1) a holistic approach to solution deployment and management,
(2) effective and timely communication between Unity and CUSTOMER teams, (3)
proactive identification of and resolution of emerging issues, and (4) effective
prioritization of efforts by considering business impact on CUSTOMER and support
priorities.

b)  Maintaining an understanding and awareness of CUSTOMER’s technical use of
Software and engagement and act as a liaison between CUSTOMER and other
Unity technical departments as required.

c)  Escalation management for Critical requests (as further referred to in the
Section B below).

d)  Proactive communication on relevant/ covered product releases, where
available.

e)  *** on-site visits by the ESM (each a “Site Visit”) or another qualified
Support engineer, during each twelve (12)-month period during the Term on
mutually agreeable dates.  Each of the Site Visits will be at least one (1)
month apart and will not exceed two (2) days duration. All travel and living
expenses associated with the Site Visit shall be paid for by Unity.  CUSTOMER
acknowledges and agrees that the



16

 

 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

 

Site Visits cannot be carried over to subsequent one (1) year periods;
additional on-site visits can be purchased for a fee. 

Support Services:  Unity will provide to CUSTOMER the following “Support
Services” during the Term:

a)  Provide ***, based on CUSTOMER’s US location) support service responses for
critical issues (Priority 1) affecting any Software products;  provide support
service responses during regular business hours for non-critical issues
(Priority 2-4) affecting any Software.  Regular business hours are
CUSTOMER-location dependent and defined as:

·



Europe: 9am through 5pm, Monday to Friday

·



US: 8am through 4pm, Monday to Friday

·



Asia:  9am through 5pm Monday to Friday 

In addition, on up to *** occasions during a *** period, and with *** advance
notice, Unity can make ESM and Support engineers available during weekends to
deal with Critical, Urgent and Important Priority (Priority levels  1,  2 and 3)
 level issues.

b)  Respond to properly submitted Support Requests concerning installation,
activation, license migration, configuration, troubleshooting and/or any other
issues which may arise in connection with the Software in accordance with the
response times specified in this Support Agreement; responses to be provided by
Unity Support engineers;

c)  Undertake commercially reasonable efforts, at Unity's discretion, to provide
either work-arounds or to correct faults in the Software.

B. Response Time Objectives: 

Priority

Severity

Initial Response Time

1

Critical

***

2

Urgent

***

3

Important

***

4

Minor

***

·



CRITICAL (Priority 1) — the problem results in extremely serious interruptions
to development of Titles. It has affected, or could affect, the entire CUSTOMER
team. Data integrity is compromised or the issue is at risk of causing missed
critical project deadlines or deliverables. CUSTOMER shall call its ESM for all
critical priority 1 issues.

·



URGENT (Priority 2) — the problem results in serious interruptions to
development of Titles.  Portions of the CUSTOMER team cannot perform important
tasks, but the error does not impair essential operations. Major game components
cannot operate correctly due to issues with the Software or APIs or performance
issues are apparent.

·



IMPORTANT (Priority 3) — the problem causes interruptions in development of
Titles. It does not prevent operation of a Title. The error is attributed to
malfunctioning or incorrect behavior of the Software. The issue will affect a
pilot or proof-of-concept.



17

 

 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

 

·



MINOR (Priority 4) — the problem results in minimal or no interruptions to
development of Titles (no business impact). The issue consists of "how to"
questions including issues related to APIs and integration, installation and
configuration inquiries, enhancement requests, or documentation questions.

For Priority 1 Critical case Support Requests, the response time shall be not
more than *** from the time CUSTOMER contacts Unity.   Customer shall:

·



Initiate all Critical case requests via telephone (to be provided by Unity),
such call to be initiated by a senior level developer or producer.  

·



Reproduce the alleged error.

·



Provide Unity with a designated contact during the remedy period, either onsite
or by pager, to assist with data gathering, troubleshooting, testing and
applying the proposed solution.

In the event CUSTOMER does not fulfill the above-referenced requirements,
 Unity, in its sole and reasonable discretion, may downgrade the priority level
of the Support Request.

For all Priority level Support Requests, Unity shall undertake commercially
reasonable efforts to; a) acknowledge receipt of a Support Request from a
technical support contact within the time allotted (“Initial Response Time”)
(such acknowledgements will generally be via the same medium of communication by
which the Support Request was reported); b) provide a short status report to
CUSTOMER within a reasonable time after the Support Request is acknowledged;
 and c) address the Support Request by providing a remedy that could take the
form of eliminating the defect in order to bring the Software into substantial
conformity with applicable documentation, providing updates, or demonstrating
how to avoid the effects of the defect with reasonable effort.  For Critical and
Urgent Support Requests, UTECH shall make commercially reasonable efforts to
address the Support Request as set forth in subsection (c) of this paragraph
above within two (2) business days after the Initial Response Time (the
“Secondary Response Time”).  When UTECH is not able to address a Support Request
within the Secondary Response Time, then UTECH shall promptly notify CUSTOMER as
to the planned response time for such Support Request, which planned response
time shall be reasonable in light of the severity and priority of the applicable
Support Request, subject to the limitations described in Section D below.  Where
CUSTOMER has licensed Unity Source Code, a  remedy may also include error & code
corrections, patches, bug fixes, workarounds (i.e. temporary solutions used to
complete a task that would not otherwise be possible due to a problem or
limitation in the affected Software), replacement deliveries or any other type
of software or documentation corrections or modifications. Each party
acknowledges that despite a party's reasonable efforts, not all problems may be
solvable.

UTECH enterprise Support engineers will investigate each Support Request.  Where
on-going investigation is required, CUSTOMER will receive regular updates to
their Support Request.  Additionally, such updates may increase or lower the
severity of the issue, in which case the frequency of updates will change
accordingly.

If Unity, in its sole and reasonable discretion, determines that remote
troubleshooting and investigation techniques employed by Unity have been
unsuccessful and that on-site support is the most effective way to provide the
services and deliverables, CUSTOMER will not be charged for such onsite support
but will be charged for travel and living expenses.

Customer shall have unlimited access to Unity’s on-line support resources at
http://unity3d.com/support/.

CUSTOMER acknowledges and agrees that Unity may, at its reasonable discretion,
subcontract the provision of Support, other than the ESM role, to third parties;
provided, however, that Unity shall continue to remain primarily responsible
under the terms of this Support Agreement and shall ensure that such third party
service provider provides all Support Services in accordance with the terms
herein and in accordance with best industry standards.  In all instances Unity
will use suitably qualified Support Personnel.





18

 

 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

 

C.CUSTOMER Obligations:

CUSTOMER shall:

a) Use suitable qualified engineers and artists to develop using the Software;

b) Use industry recognized development methodologies;

c) Provide accurate and complete descriptions of problems and issues;

d) Co-operate with Support Personnel where elaboration of an issue is required;

e) Provide script, artwork or project folders where needed by Support Personnel,
subject to the confidentiality provisions of the Agreement and any other
CUSTOMER confidentiality restrictions; (in the event Unity determines, at its
reasonable discretion, that such script, artwork or project folders are
necessary in order to respond to a Support Request, but such script, artwork or
project files are not provided by CUSTOMER,  UTECH shall not be liable for
resolution of such Support Request); 

f) Provide development timetables including milestones and deliverables, subject
to CUSTOMER confidentiality restrictions, as necessary to enable Unity to
provide timely and efficient Support Services;

g) Recognize that Support Services are often a collaborative and iterative
process;

h) Assign each problem a priority level as set out below;

i) Close Support Requests when the issue or problem has been resolved;

j) Designate up to ten (10) named qualified, English-speaking, technical support
contacts and shall provide contact details (in particular e-mail address and
telephone number) by means of which the ESM can contact at any time.  CUSTOMER’s
designated technical support contacts shall be authorized representative
empowered to make necessary decisions for CUSTOMER or bring about such decisions
without undue delay;

k) Share Support responses between members of the team;

m) Assess Support responses for suitability to the CUSTOMER and respond in a
timely fashion when the response is not suitable.

D.Limitations:

Unity's obligation to provide Support Services shall extend only to the most
recent version of the Software and CUSTOMER acknowledges and agrees that Support
shall be limited for any prior version of the Software, but Unity will provide
support of prior versions to the extent the provision of such support is
commercially reasonable and not burdensome.

Support Requests sent to Unity using methods other than that defined by Support
Request site will be handled in a manner of Unity's choosing and will not
qualify for the response times set out above.

CUSTOMER may require to lock down on a particular version of Software.  In the
event that CUSTOMER will request prior permission to lock down, and if granted
by Unity, then Unity shall provide Support to CUSTOMER only for that locked down
version. When errors or malfunctions exist in the locked down version that have
been fixed in later versions, Unity shall have no obligation to continue to fix
the locked down version.





19

 

 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

 

Unity shall neither provide Support to end users of the CUSTOMER's Titles nor to
sub-contractors working for CUSTOMER.

Unity will have no obligation to provide support services of any kind for
problems in the operation or performance of the Software to the extent caused by
any of the following (each, a “CUSTOMER-Generated Error”): (a) if Unity can show
that the problem is caused by third party software or hardware products or use
of the Unity Product in conjunction therewith or (b) CUSTOMER’s use of the
Software other than as authorized in this Agreement.  If Unity determines that
it is necessary to perform Support Services for a problem in the operation or
performance of the Software that is caused by a CUSTOMER-Generated Error, then
Unity will notify CUSTOMER thereof as soon as Unity is aware of such
CUSTOMER-Generated Error and Unity will have the right to invoice CUSTOMER at
Unity's then-current time and materials rates for all such Support Services
performed by Unity and CUSTOMER will pay Unity within thirty (30) days of the
date of such invoices. 

Where resolution to a Support Request requires an extended time period in to
provide the final response, Unity shall provide regular updates to CUSTOMER at
reasonable intervals in light of the severity and priority for the applicable
Support Request.

Unity does not warrant or guarantee that the final response times set out above
in this Support Agreement will be met, or that claimed or actual defects or
malfunctions in the Software will in fact be corrected. 

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, UNITY EXPRESSLY DISCLAIMS ALL
WARRANTIES TERMS OR CONDITIONS OF ANY KIND, WHETHER EXPRESS OR IMPLIED,
INCLUDING, BUT NOT LIMITED TO ANY IMPLIED WARRANTIES TERMS AND CONDITIONS OF
MERCHANTABILITY, SATISFACTORY QUALITY, FITNESS FOR A PARTICULAR PURPOSE AND
NON-INFRINGEMENT, WITH RESPECT TO ANY SUPPORT.

CUSTOMER EXPRESSLY UNDERSTANDS AND AGREES THAT UNITY AND ITS SUBSIDIARIES,
HOLDING COMPANIES AND OTHER AFFILIATES SHALL NOT BE LIABLE TO CUSTOMER UNDER ANY
THEORY OF LIABILITY (WHETHER CONTRACT, TORT INCLUDING NEGLIGENCE OR OTHERWISE)
FOR ANY DIRECT, INDIRECT, INCIDENTAL, SPECIAL CONSEQUENTIAL OR EXEMPLARY DAMAGES
THAT MAY BE INCURRED BY CUSTOMER THROUGH THE PROVIDED SUPPORT, INCLUDING ANY
LOSS OF DATA, GOODWILL, BUSINESS REPUTATION OR OTHER INTANGIBLE LOSS WHETHER OR
NOT LICENSOR OR ITS REPRESENTATIVES HAVE BEEN ADVISED OF OR SHOULD HAVE BEEN
AWARE OF THE POSSIBILITY OF ANY SUCH LOSSES ARISING.

 

20

 

 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

 

AMENDMENT TO

UNITY TECHNOLOGIES SOFTWARE LICENSE AGREEMENT

 

This amendment (“Amendment”) dated as of October 29, 2014 (“Amendment Effective
Date”) between Unity Technologies ApS, a Danish corporation with its principal
place of business at Vendersgade 28, DK-1363 Copenhagen, Denmark (“UTECH”) and
Glu Mobile Inc.,  a Delaware corporation with its principal place of business at
500 Howard Street, Suite 300, San Francisco, CA  94105 (“CUSTOMER”).  

RECITALS

WHEREAS, the parties have entered into a Unity Technologies Software License
Agreement (“Agreement”) on October 29, 2012, where UTECH licensed certain Unity
Products and Unity Source Code to CUSTOMER.

WHEREAS, the Initial Term of the Agreement will expire on October 29, 2014, and
CUSTOMER hereby elects to renew the Agreement (in accordance with the terms of
this Amendment), allowing CUSTOMER to continue to use those Unity Products and
Unity Source Code listed in the current Exhibit C and purchase those described
in the revised Exhibit C to this Amendment (as attached hereto as “Attachment
A,” “Revised Exhibit C”) throughout the Renewed Term (as defined below).  

NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

AGREEMENT

1.Definitions:  Upon the Amendment Effective Date, Section 1 of the Agreement
will be amended to include the following revised definitions:

“1.7 “Unity Source Code” means the source code for *** during the Initial Term,
and the applicable Upgrades and their Updates (if any) during the Renewed Term
and any Extension Period, as each term is defined in Section 7.1).  

1.8“Unity Source Code for PC/MAC” means the source code for *** during the
Initial Term, and the applicable Upgrades and their Updates (if any) during the
Renewed Term and any Extension Period, as each term is defined in Section 7.1). 

1.10  “Upgrades” means an upgrade to the Unity Products from the licensed
version to a new version, ***.”

The reference in Exhibit A to “*** is deemed to refer, upon the Amendment
Effective Date, to the newer Upgrades and their respective Updates as and when
provided to CUSTOMER during the Term.   





21

 

 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

 

2.Term:Section 7.1 of the Agreement shall be deleted in its entirety and
replaced with the following:

 

“This Agreement will commence on the Effective Date and will continue in effect
for consecutive a periods of two  (2) years (the “Initial Term”) and three (3)
consecutive years thereafter (the “Renewed Term”), expiring at 11:59 p.m.
California time on October 28, 2017 unless this Agreement is earlier terminated
pursuant to Section 7.2 of the Agreement or the Term is extended at CUSTOMER’s
option as specified hereunder. Upon expiration of the Renewed Term, the term for
the Unity Source Code license  for *** (whichever version has been  distributed
to CUSTOMER as of October 28, 2017), and the Unity Source Code for PC/MAC
license and any Updates thereto may be renewed for three additional one (1) year
periods (each a “Extension Period(s)”) by providing UTECH at least thirty (30)
days prior written notice of its intention to renew prior to the end of the
Renewed Term or Extension Periods, as applicable, subject to CUSTOMER’s payment
of the fees set forth in Exhibit C in accordance with the payment provisions set
forth in Section 5.1.  For the purposes of clarification, UTECH shall deliver
Updates (if any) during each Extension Period, and Enterprise Support will not
be provided during a Extension Period unless separately purchased by
CUSTOMER.  The Initial Term, Renewed Term and Extension Period(s) are
collectively referred to herein as the “Term.””  

 

3.Enterprise Support:As of the Amendment Effective Date, Section 3.1 of the
Agreement will be deleted in its entirety and replaced with the following: 

“3.1  Enterprise Support.  Subject to payment of the applicable license fees set
forth in Revised Exhibit C and subject to the terms and conditions of this
Agreement, UTECH shall provide CUSTOMER and its Affiliates with enterprise level
support during the Renewed Term in accordance with the terms set forth in
Revised Exhibit D.  In the event CUSTOMER does not purchase an Enterprise
License during a Extension Period, CUSTOMER will have access to the online
forums and “Unity Answers” knowledge based on the UTECH web site and may email
support@unityed.com for answers to license key questions.”    

4.Exhibit C:  Upon the Amendment Effective Date, Exhibit C of the Agreement will
be deleted in its entirety provided that the parties acknowledge and agree that
CUSTOMER may continue using the Unity Products described in such Exhibit C and
replaced with Attachment A (Revised Exhibit C) as attached to the Amendment.  

5.Exhibit D:Upon the Amendment Effective Date, Exhibit D of the Agreement will
be deleted in its entirety, and replaced with Attachment B (Revised Exhibit D)
as attached to the Amendment. 





22

 

 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

 

6.Alpha & Beta Access:  Notwithstanding any provision to the contrary in this
Amendment or the Agreement, UTECH will  include CUSTOMER and its Affiliates
(solely with respect to major studios) in the alpha and beta feedback groups (at
any time during the applicable testing periods as solely determined by UTECH)
for up-coming new and updates to releases and features in Unity Products and
other Unity services, .    

7.General:Except as explicitly modified herein, all terms and conditions and
provisions of the Agreement shall continue in full force and effect.  In the
event of any inconsistency or conflict between the Agreement and this Amendment,
the terms conditions and provisions of this Amendment shall govern and
control.  All initially capitalized terms used and not otherwise defined herein
shall have the meaning ascribed to them in the Agreement.  This Amendment may be
executed in one or more counterparts and transmitted by facsimile or email as a
PDF, TIFF or other image files, each transmission of which is deemed an
original, and all of which, when take together, constitute one and the same
instrument.

IN WITNESS WHEREOF, the parties by their duly authorized representatives have
executed this Amendment as of the Amendment Effective Date. 

 

UNITY TECHNOLOGIES ApSGLU MOBILE INC. 

 

By:  /s/ Lars Runov              By:  /s/ Scott Leichtner                

Name:  Lars Runov              Name:    Scott Leichtner                   

Title:  Managing Director          Title:   Vice President and General Counsel

Date:  December 16, 2014         Date:   December 15, 2014              





23

 

 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

 



 

Attachment A

REVISED EXHIBIT C 

(Applicable during the Renewed Term and Extension Periods, if any) 

A.Fees and Product-Specific License Terms (exclusive of the Enterprise License
Unity Products and Support pricing)

 

 

Development Tools Seat License* $

 

Unit List Price (No Discount)

Pricing (***% Discount)

***

$***

$***

***

$***

$***

***

$***

$***

***

$***

$***

*Prices are per end user/developer; all *** licenses purchased during the
Renewed Term may be aggregated for the purpose of the volume discount set forth
above.

$  Prices will be effective on the date CUSTOMER makes the first payment of the
Enterprise License (defined in Section B below). 

 

In addition to the seat licenses covered in Section B below, CUSTOMER may order
additional seat licenses of such additional Unity Products at the prices
specified above under the column “Pricing (***% Discount”) by placing an order
in accordance with Section 5.1 of the Agreement.    Payment for such additional
orders shall be due and payable no later than thirty (30) days from receipt of
invoice, in accordance with Section 5.1 of the Agreement.

 

 

Unity Source Code License (applicable during Extension Periods) 

 

Unit List Price*

(per year)

 

PC/MAC/Mobile#

$***

*Prices are per year for *** Titles of source code access.  

#Mobile will include ***)

Each Extension Period is one year; a maximum of 3 Extension Periods are
available to CUSTOMER.

 





24

 

 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

 



 

B.ENTERPRISE LICENSE & PRICING  

 

ENTERPRISE LICENSE

Development Tools*

Renewed Term  Total  $

Total

***

Up to *** seat licenses

 

***

Up to *** seat licenses

 

***

Up to *** seat licenses

 

***

Up to *** seat licenses

 

Source Code Licenses

 

 

***

***

 

Development Tools & Source Code

 

 

$*** 

@ $*** per year

 

Support

 

 

Enterprise Support#

***

 



25

 

 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

 

 

 

 Enterprise Support

 

 

$***

@ $*** per year

 

TOTAL ENTERPRISE LICENSE## 

(“Enterprise Term License Fee”)

 

$***

 

*  Includes all Updates and Upgrades (as such terms are defined in the
Agreement, as amended).  Includes *** during the Renewed Term. 

$ “Renewed Term” is defined as three (3) years.  With regard to the Enterprise
License, the aggregate total seat licenses shall not exceed *** for any tool at
any time of the Renewed Term; provided, however, that CUSTOMR may purchase
additional seat licenses at the prices set forth in Section A of this Revised
Exhibit C. 

# The Enterprise Support does not include Chinese language support.  If CUSTOMER
elects to engage Chinese language Enterprise Support services (subject to
Revised Exhibit D), then CUSTOMER will pay UTECH an additional $*** per year to
receive such services. 

## Enterprise Term License Fee shall be paid as follows: 

(1) $*** payable within thirty (30) days of execution of this Amendment and
receipt of the Unity invoice; and

(2) $*** upon the first year anniversary of the Amendment Effective Date (i.e.,
12 months from the Amendment Effective Date).

 

 





26

 

 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

 



Attachment B

Revised Exhibit D

ENTERPRISE SUPPORT AGREEMENT

Definitions:

'Software' means the Unity Products licensed by the CUSTOMER and its Affiliates
and for which they have purchased Support.

'Support' means the support service as further defined in this Support
Agreement.

'Support Agreement' means this Enterprise Support Agreement.

‘Support Personnel’ means any Unity employee, any agent or other third party
authorized by Unity to provide Support.

'Support Request' means a question, issue or concern posted on the support
website as notified by Unity in the English language.

“Unity” means Unity Technologies ApS or its Affiliates.

A.Enterprise Support Terms:

Capitalized words used in this Support Agreement but not defined herein shall
retain the meanings ascribed to them in the Unity Technologies Software License
Agreement, as amended, entered into between Unity Technologies ApS (“Unity”) and
Glu Mobile Inc. (“CUSTOMER”) (the “Agreement”).

In accordance with the terms of this Support Agreement, Unity will provide
CUSTOMER and its Affiliates the following Support services during each year of
the Renewed Term (as defined in Section 7.1 of the Agreement):

Enterprise Support Manger Services:  Unity will assign to CUSTOMER a designated
Enterprise Support Manager (“ESM”).  The ESM will be responsible for the
following services:

a)  Coordinating and facilitating Unity Support Personnel and technical
resources as needed to enable (1) a holistic approach to solution deployment and
management, (2) effective and timely communication across Unity and CUSTOMER
teams, (3) proactive identification and resolution of emerging issues, and (4)
effective prioritization of efforts by considering business impact on CUSTOMER
and support priorities.

b) Maintaining an understanding and awareness of CUSTOMER’s technical use of the
Software and engagement within the account and act as a liaison between CUSTOMER
and other Unity technical departments as required.

c)  Escalation management for Critical requests (as further referred to in
Section B  below).

d)  Proactive communication on relevant/covered product releases, where
available, and Updates and Upgrades.





27

 

 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

 

e)    *** onsite visits, consisting of up to two (2) consecutive days for each
visit, every 12 months at the offices of CUSTOMER for project reviews where a
ESM will go onsite to review, analyze, provide feedback and provide best
practices and advice for the CUSTOMER’s project (“Project Reviews”).  Each of
the Project Reviews must be at least one (1) month apart and will not exceed two
(2) days duration.  All travel and living expenses associated with the Project
Reviews shall be paid for by Unity.  CUSTOMER acknowledges and agrees that
Project Reviews cannot be carried over to subsequent one (1) year periods;
additional on-site visits can be purchased for a fee.

Support Services: Unity will provide to CUSTOMER the following “Support
Services” during the Term:

a)  Provide ***, based on Unity’s  location) support service responses for
critical issues (Priority 1) affecting any Software products; provide support
service responses during regular business hours for non-critical issues
(Priority 2-4) affecting any Software products. Regular business hours are
CUSTOMER-location dependent and are defined as follows:

·



Europe (Moscow, Russia):  9 a.m. – 5 p.m., Monday through Friday

·



US & Canada: 8 a.m. through 4 p.m., Monday through Friday

·



Asia: 9 a.m. through 5 p.m. Monday through Friday, provided that Support will
not be provided in the Chinese language unless CUSTOMER pays Unity the
additional fee listed in the Revised Exhibit C for Support in Chinese local
language. 

In addition, on up to *** occasions during a *** Support period, and with ***
advance notice, Unity can make ESM and Support engineers (English speaking only,
unless CUSTOMER pays for Chinese language support) available during weekends to
deal with Critical, Urgent and Important Priority (Priority levels 1, 2 and 3)
level issues.    

b)  Respond to properly submitted Support Requests concerning installation,
activation, license migration, configuration, troubleshooting and/or any other
issues which may arise in connection with the Software submitted to Unity in
accordance with the response times specified in this Support Agreement;
responses to be provided by Unity Support engineers;

c)  Undertake commercially reasonable efforts, at Unity's discretion, to provide
either work-arounds or to correct faults in the Software.

Consulting Services:  CUSTOMER may purchase additional onsite consultancy
services from Unity at a ***% discount on the then current rates published on
Unity’s web site at https://store.unity3d.com/products/support. 

B.Response Time Objectives:

Priority

Severity

Initial Response Time

1

Critical

***

2

Urgent

***

3

Important

***



28

 

 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

 

4

Minor

***

 

 

 

·



CRITICAL (Priority 1) — the problem results in extremely serious interruptions
to development of Titles. It has affected, or could affect, the entire CUSTOMER
team. Data integrity is compromised or the issue is at risk of causing missed
critical project deadlines or deliverables. CUSTOMER shall call its ESM for all
critical priority 1 issues.

·



URGENT (Priority 2) — the problem results in serious interruptions to
development of Titles. Portions of the CUSTOMER team cannot perform important
tasks, but the error does not impair essential operations. Major game components
cannot operate correctly due to issues with the Software or APIs or performance
issues are apparent.

·



IMPORTANT (Priority 3) — the problem causes interruptions in development of
Titles. It does not prevent operation of a Title. The error is attributed to
malfunctioning or incorrect behavior of the Software. The issue will affect a
pilot or proof-of-concept.

·



MINOR (Priority 4) — the problem results in minimal or no interruptions to
development of Titles (no business impact). The issue consists of "how to"
questions including issues related to APIs and integration, installation and
configuration inquiries, enhancement requests, or documentation questions.

For Priority 1 Critical case Support Requests, CUSTOMER shall:

·



Initiate all Critical case requests via telephone (to be provided by Unity),
such call to be initiated by a senior level developer or producer.

·



In addition to the telephone request, file a Support Request via the Support
website provided to CUSTOMER by Unity upon activation of Support services, which
shall include an accurate and complete description of the problem and issues.

·



Reproduce the alleged error.

·



Provide Unity with a designated contact during the remedy period, either onsite
or by email/text/pager, to assist with data gathering, troubleshooting, testing
and applying the proposed solution.

In the event CUSTOMER does not fulfill its obligations as described below in
Section C , Unity, in its sole discretion, may downgrade the priority level of
the Support Request.

With respect to all Priority level Support Requests, Unity shall undertake
reasonable efforts to (a) acknowledge receipt of a Support Request from a
technical support contact within the time allotted (“Initial Response Time”);
this will generally be via the same medium of communication by which the Support
Request was reported; b) provide a short status report to CUSTOMER within a
reasonable time after the Support Request is acknowledged; c) address the
Support Request by providing a remedy that could take the form of eliminating
the defect in order to bring the Software into substantial conformity with
applicable documentation, providing updates, or demonstrating how to avoid the
effects of the defect with reasonable commercial effort.  For Critical and
Urgent Support Requests, Unity shall make commercially reasonable efforts to
address the Support Requests as set forth in the immediately subsection (c) of
this paragraph within two (2) business days after the Initial Response Time (the
“Secondary Response Time”). When Unity is not able to address a Support Request
within the Secondary Response Time, then Unity shall promptly notify CUSTOMER as
to the planned time



29

 

 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

 

for such Support Request, which response time shall be reasonable in light of
the severity and priority of the applicable Support Request and subject to the
limitations described below in Section D.   Where CUSTOMER has licensed Unity
Source Code, remedy may also include error corrections, patches, bug fixes,
workarounds (i.e. temporary solutions used to complete a task that would not
otherwise be possible due to a problem or limitation in the affected Software),
replacement deliveries or any other type of software or documentation
corrections or modifications. Each party acknowledges that despite a party's
reasonable efforts, not all problems may be solvable.

Unity enterprise Support engineers will investigate the Support Request.  Where
on-going investigation is required, CUSTOMER will receive regular updates to
their Support Request.  Additionally, such updates may increase or lower the
severity of the issue, in which case the frequency of updates will change
accordingly.

If Unity, in its sole discretion, determines that remote troubleshooting and
investigation techniques employed by Unity have been unsuccessful and that
on-site support is the most effective way to provide the services and
deliverables, CUSTOMER will not be charged for such on-site support but will be
charged for travel and living expenses, provided, however, that Unity shall
provide estimates of such costs in advance for CUSTOMER’s approval.

CUSTOMER shall have unlimited access to Unity’s on-line support resources at
http://unity3d.com/learn/.

CUSTOMER acknowledges and agrees that Unity may at its discretion subcontract
the provision of Support, other than the ESM role, to third parties; provided,
however, that Unity shall continue to remain primarily responsible under the
terms of this Support Agreement and shall ensure that such third party service
provider provides all agreed support in accordance with the terms herein and in
accordance with best industry standards.  In all instances Unity will use
suitably qualified Support Personnel.

C.CUSTOMER Obligations:

CUSTOMER shall:

a) Use suitable qualified engineers and artists to develop using the Software;

b) Use industry recognized development methodologies;

c)  Provide accurate and complete descriptions of problems and issues by
submitting a Support Request via the Support website provided to CUSTOMER by
Unity upon activation of Support services unless otherwise instructed by Unity;

d) Cooperate with Support Personnel where elaboration of an issue is required;

e) Provide script, artwork or project folders where needed by Support Personnel,
subject to the confidentiality provisions of the Agreement and any other
CUSTOMER confidentiality restrictions;

f) Provide development timetables including milestones and deliverables subject
to CUSTOMER confidentiality restrictions as necessary to enable Unity to provide
timely and efficient Support;





30

 

 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

 

g) Recognize that Support is often a collaborative and iterative process;

h) Assign each problem a priority level as described above;

i) Close Support Requests when the issue or problem has been resolved;

j) Designate up to *** named qualified, English-speaking, technical support
contacts and provide contact details (in particular e-mail address and telephone
number) by means of which the ESM can contact at any time.  CUSTOMER’s
designated technical support contacts shall be authorized representative
empowered to make necessary decisions for CUSTOMER or bring about such decisions
without undue delay;

k) Share Support responses between members of the team;

l) Assess Support responses for suitability to the CUSTOMER and respond in a
timely fashion when the response is not suitable.

D.Limitations:

Unity's obligation to provide Support shall extend only to the most recent
version of the Software and, for at least *** after an Upgrade, provide Support
for the immediately prior version of the Software, and provide Support for any
other prior versions of the Software licensed to CUSTOMER pursuant to the
Agreement to the extent Support of prior versions is commercially reasonable and
not burdensome.    

Support does not include any on-site or telephone support except as otherwise
provided in this Support Agreement.  CUSTOMER may purchase consulting and/or
training services at the hourly rate (to be discounted by ***%) as described
above this Exhibit D, Section A. The results and proceeds of any Unity-provided
training and consulting services, including any and all training materials,
created or provided by Unity during such consulting and/or training services
shall be deemed to be the intellectual property of Unity, and Unity shall grant
to CUSTOMER a non-exclusive, royalty-free license to use such training
materials, only to the extent necessary to enable CUSTOMER to exercise all of
the rights granted to CUSTOMER in connection with the Support services and usage
of the licenses granted to it pursuant to the Agreement.

Unity and Support Personnel will accept, attend to and work on up to a maximum
of *** concurrent Support Requests from CUSTOMER.  Any additional Support
Requests can be submitted only after existing Support Requests have been
resolved and closed.  CUSTOMER can adjust the order of the submitted Support
Requests by setting priority levels via written notice to Unity or through
mutual negotiations. 

Support Requests sent to Unity using methods other than that defined by the
Support Request site will be handled in a manner of Unity's choosing and will
not qualify for the initial response times set out above.

All members of CUSTOMER teams with access to the Support website will be able to
view the full contents of all Support Requests submitted on behalf of CUSTOMER.
CUSTOMER acknowledges that no provision shall be made for restricted-access
Support Requests.





31

 

 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

 

CUSTOMER may lock down on a particular version of Software.  In the event that
CUSTOMER requests prior permission to lock down, and if permission is granted by
Unity, Unity shall provide Support to CUSTOMER only for that locked down
version. When errors or malfunctions exist in the locked down version that have
been fixed in later versions, Unity shall have no obligation to continue to fix
the locked down version.

Unity shall neither provide Support to end users of the CUSTOMER's product, nor
to sub-contractors working for CUSTOMER.  No more than *** members of CUSTOMER
teams shall at any one time be authorized by Unity to contact Unity Support
Personnel with Support Requests.  CUSTOMER shall designate up to *** named
individual members of CUSTOMER’s team (collectively, “CUSTOMER Personnel”) as
direct contacts for Support Personnel.  For the avoidance of doubt, only
designated CUSTOMER Personnel may submit Support Requests. 

 

Unity will have no obligation to provide support services of any kind for
problems in the operation or performance of the Software to the extent caused by
any of the following (each, a “CUSTOMER-Generated Error”): (a) if Unity can show
that the problem is caused by third party software or hardware products or use
of the Software in conjunction therewith or (b) CUSTOMER’s use of the Software
other than as authorized in this Agreement.  If Unity determines that it is
necessary to perform Support services for a problem in the operation or
performance of the Software that is caused by a CUSTOMER-Generated Error, then
Unity will notify CUSTOMER thereof as soon as Unity is aware of such
CUSTOMER-Generated Error and Unity will have the right to invoice CUSTOMER at
Unity's then-current time and materials rates for all such support services
performed by Unity and CUSTOMER will pay Unity within thirty (30) days of the
date of such invoices. 

Where resolution to a problem requires extended time in to provide the final
response, Unity shall provide regular and frequent updates to CUSTOMER at
reasonable intervals in light of the severity and priority for the applicable
Support Request.

Unity does not warrant or guarantee that the claimed or actual defects or
malfunctions in the Software will in fact be corrected.

 

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, UNITY AND ITS AFFILIATES
EXPRESSLY DISCLAIM ALL WARRANTIES TERMS OR CONDITIONS OF ANY KIND, WHETHER
EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO ANY IMPLIED WARRANTIES TERMS
AND CONDITIONS OF MERCHANTABILITY, SATISFACTORY QUALITY, FITNESS FOR A
PARTICULAR PURPOSE AND NON-INFRINGEMENT, WITH RESPECT TO ANY SUPPORT.

 

CUSTOMER EXPRESSLY UNDERSTANDS AND AGREES THAT UNITY AND AFFILIATES SHALL NOT BE
LIABLE TO CUSTOMER UNDER ANY THEORY OF LIABILITY (WHETHER CONTRACT, TORT
INCLUDING NEGLIGENCE OR OTHERWISE) FOR ANY DIRECT, INDIRECT, INCIDENTAL, SPECIAL
CONSEQUENTIAL OR EXEMPLARY DAMAGES THAT MAY BE INCURRED BY CUSTOMER THROUGH THE
PROVIDED SUPPORT, INCLUDING ANY LOSS OF DATA, GOODWILL, BUSINESS REPUTATION OR
OTHER INTANGIBLE LOSS WHETHER OR NOT UNITY OR ITS REPRESENTATIVES HAVE BEEN
ADVISED OF OR SHOULD HAVE BEEN AWARE OF THE POSSIBILITY OF ANY SUCH LOSSES
ARISING.

 

32

 

 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

 

AMENDMENT #2 TO

UNITY TECHNOLOGIES SOFTWARE LICENSE AGREEMENT

This second amendment (“Amendment #2”) dated as of December 18, 2014 (“Amendment
#2 Effective Date”) between Unity Technologies ApS, a Danish corporation with
its principal place of business at Vendersgade 28, DK-1363 Copenhagen,
Denmark (“UTECH”) and Glu Mobile Inc.,  a Delaware corporation with its
principal place of business at 500 Howard Street, Suite 300, San Francisco,
CA  94105 (“CUSTOMER”).  

RECITALS

WHEREAS, the parties have entered into a Unity Technologies Software License
Agreement on October 29, 2012, as amended on October 29, 2014
(“Amendment”)(collectively, the “Agreement”), where UTECH licensed certain Unity
Products and Unity Source Code to CUSTOMER.

WHEREAS, UTECH has agreed to issue a discount to CUSTOMER, in exchange of
modifying the payment schedule to the Enterprise Term License Fee set forth in
the Amendment. 

NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

AGREEMENT

1.Payment Schedule to the Revised Exhibit C:  With respect to the Enterprise
Term License Fee set forth in Section B of the Revised Exhibit C to the
Amendment, UTECH shall issue a one-time only discount in the amount of ***
 (“Discount”) applicable only to the first payment of the Enterprise Term
License Fee referenced in footnote “## (1)”; provided, however, that in order to
receive the Discount, UTECH must receive such first payment  by or on December
31, 2014.  For clarity, after applying the Discount the amount of the Enterprise
Term License Fee’s first payment shall be $***.  If UTECH does not receive such
payment by or on December 31, 2014, then the Discount will not be applied to the
Enterprise Term License Fee’s first payment, and CUSTOMER shall pay the full
amount of $***. The Enterprise Term License Fee’s second payment is unaffected
by this Amendment #2.    

2.Unity Accounts Receivable:  The mailing address for UTECH set forth in Section
5.4 of the Agreement is deleted and replaced with the following: 

“Unity Technologies ApS

795 Folsom Street, Suite 200

San Francisco, CA 94107”

3.General:Except as explicitly modified herein, all terms and conditions and
provisions of the Agreement shall continue in full force and effect.  In the
event of any inconsistency or conflict between the Agreement and this Amendment
#2, the terms conditions and provisions of this Amendment #2 shall govern and
control.  All initially capitalized terms used and not otherwise defined herein
shall have the meaning ascribed to them in the Agreement.  This



33

 

 

--------------------------------------------------------------------------------

 

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

 

Amendment #2 may be executed in one or more counterparts and transmitted by
facsimile or email as a PDF, TIFF or other image files, each transmission of
which is deemed an original, and all of which, when take together, constitute
one and the same instrument.

IN WITNESS WHEREOF, the parties by their duly authorized representatives have
executed this Amendment #2 as of the Amendment #2 Effective Date. 

 

UNITY TECHNOLOGIES ApSGLU MOBILE INC. 

 

By:  /s/ Lars Runov              By:  /s/ Scott Leichtner                

Name:  Lars Runov              Name:    Scott Leichtner                   

Title:  Managing Director          Title:   Vice President and General Counsel

Date:  December 19, 2014         Date:   December 18, 2014              

 



34

 

 

--------------------------------------------------------------------------------